93 S.E.2d 158 (1956)
244 N.C. 282
STATE
v.
Mack B. THOMPSON, Jr.
No. 721.
Supreme Court of North Carolina.
June 6, 1956.
*159 Atty. Gen. Wm. B. Rodman, Jr., Asst. Atty. Gen. Harry W. McGalliard, F. Kent Burns, Staff Atty., Raleigh, for the State.
Barrett & Wood, Graham, for defendant appellant.
PER CURIAM.
G.S. § 15-200.1 provides that: "In all cases where a suspended sentence theretofore entered in a court inferior to the superior court is invoked by the court inferior to the superior court, the defendant shall have the right to appeal therefrom to the superior court, and, upon such appeal, the matter shall be heard de novo, but only upon the issue of whether or not there has been a violation of the terms of the suspended sentence * * *." See 1951 Session Laws of N. C., Chapter 1038. State v. Barrett, 243 N.C. 686, 91 S.E.2d 917; State v. Davis, 243 N.C. 754, 92 S.E.2d 177.
It appearing the instant matter was not heard de novo by the Superior Court, on appeal thereto, as required by G.S. § 15200.1, the judgment putting the sentence into execution is set aside, and the cause remanded to Superior Court of Alamance County for further hearing in accordance with law.
Error and remanded.
JOHNSON, J., took no part in the consideration or decision of this case.